IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


BRUCE FRAZIER,                             : No. 53 EM 2017
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PHILADELPHIA COURT OF COMMON               :
PLEAS,                                     :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of July, 2017, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (noting that hybrid

representation is not permitted). The Prothonotary is DIRECTED to forward the filings

to counsel of record.